Exhibit 10.1

 

THIRD AMENDMENT TO FACILITY AGREEMENT

 

THIRD AMENDMENT TO FACILITY AGREEMENT (this “Amendment”), dated as of March 26,
2019, by and among NEOS THERAPEUTICS, INC., a Delaware corporation (“Borrower”),
NEOS THERAPEUTICS COMMERCIAL, LLC, NEOS THERAPEUTICS BRANDS, LLC, NEOS
THERAPEUTICS, LP, PHARMAFAB TEXAS, LLC (collectively, the “Guarantors”),
DEERFIELD PRIVATE DESIGN FUND III, L.P. (“DPDF”) and DEERFIELD SPECIAL
SITUATIONS FUND, L.P. (“DSSF”, and together with DPDF collectively referred to
as the “Lenders” and together with the Borrower and the Guarantors, the
“Parties”).

 

RECITALS:

 

A.                                    The Borrower and the Lenders have entered
into that certain Facility Agreement dated as of May 11, 2016, as amended by the
First Amendment to Facility Agreement, dated as of June 1, 2017, and the Second
Amendment to Facility Agreement, dated as of November 5, 2018, by an among the
Borrower, the Guarantors and the Lenders (together with all exhibits and
schedules thereto and as the same has been and may from time to time hereafter,
be further amended, modified, restated or otherwise supplemented, the “Facility
Agreement”).

 

B.                                    Pursuant to this Amendment (i) the
Facility Agreement shall be amended (A) to modify and delete certain defined
terms in Exhibit 2.3 in order to eliminate the ability for the Borrower to issue
shares of Common Stock in excess of the Share Issuance Limit by seeking and
obtaining stockholder approval, and (ii) each of the Amended and Restated Senior
Secured Convertible Note, in the original principal amount of $17,500,000,
issued to DSSF and amended and restated on November 8, 2018, and the Amended and
Restated Senior Secured Convertible Note, in the original principal amount of
$35,000,000, issued to DPDF and amended and restated on November 8, 2018
(collectively, the “Existing Notes”) shall be amended in order to eliminate the
ability for the Borrower to issue any shares of Common Stock in excess of the
Exchange Cap (as defined in each of the Existing Notes) by seeking and obtaining
stockholder approval.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parties agree as follows:

 

1.                                      Defined Terms. Capitalized terms used
herein which are defined in the Facility Agreement, unless otherwise defined
herein, shall have the meanings ascribed to them in the Facility Agreement. The
Recitals to this Amendment are incorporated herein in their entirety by this
reference thereto.

 

2.                                      Amendments to Facility Agreement. The
Facility Agreement is hereby amended as follows:

 

a.                                      The following definition in Section 1 of
Exhibit 2.3 of the Facility Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Share Issuance Limit” means 2,135,625 shares of Common Stock subject to
appropriate adjustment for any Stock Events occurring after November 5, 2018

 

1

--------------------------------------------------------------------------------



 

and a “Lender’s Share Issuance Limit” means such Lender’s Pro Rata Share of the
Share Issuance Limit.

 

b.                                      Section 1 of Exhibit 2.3 of the Facility
Agreement is hereby amended by deleting the defined term “Requisite Stockholder
Approval” set forth therein.

 

3.                                      Amendment of Existing Notes.
Section 2(g)(ii) of each of the Existing Notes is hereby amended and restated in
its entirety to read as follows:

 

(ii) “Principal Market Regulation. The Company shall not be required to issue
any Shares upon Conversion if the issuance of such Shares together with any
previous issuances of Shares pursuant to conversions of the Notes by the Holders
hereof (which, for the avoidance of doubt, shall exclude Shares issued in
satisfaction of Interest payments pursuant to the Facility Agreement) from and
after the Amendment and Restatement Date would exceed 3,796,668 shares of Common
Stock, subject to appropriate adjustment for any Stock Event that occurs after
the Amendment and Restatement Date (the “Exchange Cap”). Upon any conversion of
this Note, the Company shall issue the maximum amount of the number of Shares
set forth in the applicable Conversion Notice that may be issued without
exceeding the Exchange Cap. For the avoidance of doubt, to the extent the
conversion of any Principal of this Note pursuant to any Conversion Notice would
have resulted in an issuance of Shares in excess of the Exchange Cap, such
Principal shall not be converted (the Company having no obligation to net cash
settle such conversion), and such Principal shall remain outstanding and shall
be repaid in cash in accordance with the terms of this Note and the Facility
Agreement.

 

4.                                      Effect of Amendment; Reservation of
Rights. The parties hereto hereby agree that (a) the term “Notes” as used in the
Loan Documents shall mean the Notes as amended and restated pursuant to the
terms hereof, and (b) the term “Obligations” as used in the Loan Documents, as
amended hereby, shall include all liabilities and obligations of the Borrower
and Guarantors under this Amendment, under the Facility Agreement (including as
amended hereby) under the Notes and under the other Loan Documents, and each of
the parties hereto agrees not to take any contrary positions. Except as
expressly set forth herein, none of the Lenders has agreed to any modification
of the Facility Agreement or any other Loan Document, nor waived (nor hereby
waives), any obligation of Borrower or any Guarantor, or any breach, default or
Event of Default that may exist, under any of the Loan Documents, nor any of its
rights or remedies thereunder, including any rights or remedies arising from any
breach, default or Event of Default, and each of the Lenders expressly reserves
all such rights and remedies.

 

5.                                      Reaffirmation. The execution and
delivery of this Amendment shall not operate as a waiver of any right, power or
remedy of the Lenders, constitute a waiver of any provision of the Facility
Agreement or any other Loan Document or serve to effect a novation of the
obligations (including the Obligations). Each of the Borrower and the
Guarantors, as issuer, debtor, grantor, pledgor, mortgagor, guarantor or
assignor, or in other any other similar capacity in which such Person grants
Liens or security interests in its property or otherwise acts as accommodation
party or guarantor, as the case may be, hereby (i) acknowledges and agrees that

 

2

--------------------------------------------------------------------------------



 

it has reviewed this Amendment, (ii) ratifies and reaffirms all of its
obligations, contingent or otherwise, under each of the Loan Documents (as
amended hereby) to which it is a party (after giving effect hereto), and
(iii) to the extent such Person granted Liens on or security interests in any of
its property pursuant to any such Loan Document as security for or otherwise
guaranteed the Obligations under or with respect to the Loan Documents, ratifies
and reaffirms such guarantee and grant of security interests and Liens and
confirms and agrees that such security interests and Liens hereafter secure all
of the Obligations (as amended hereby). Each of the Borrower and the Guarantors
hereby consents to this Amendment and acknowledges that this Amendment is a Loan
Document and that each of the Loan Documents (as amended hereby) remains in full
force and effect and is hereby ratified and reaffirmed. Neither this Amendment
nor any prior amendment of any of the Loan Documents shall be construed or
deemed to be a satisfaction, novation, cure, modification, amendment or release
of the Obligations, the Facility Agreement or any of the other Loan Documents or
establish a course of conduct with respect to future requests for amendments,
modifications or consents.

 

[Remainder of Page Intentionally Left Blank, signature page follows]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

 

BORROWER:

 

 

 

NEOS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Richard Eisenstadt

 

Name:

Richard Eisenstadt

 

Title:

Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

NEOS THERAPEUTICS COMMERCIAL, LLC

 

 

 

 

 

 

By:

/s/ Richard Eisenstadt

 

Name:

Richard Eisenstadt

 

Title:

Chief Financial Officer

 

 

 

 

 

NEOS THERAPEUTICS BRANDS, LLC

 

:

 

 

By:

/s/ Richard Eisenstadt

 

Name:

Richard Eisenstadt

 

Title:

Chief Financial Officer

 

 

 

 

 

NEOS THERAPEUTICS, LP

 

 

 

By:

PharmaFab Texas, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard Eisenstadt

 

Name:

Richard Eisenstadt

 

Title:

Chief Financial Officer

 

 

 

 

 

PHARMAFAB TEXAS, LLC

 

 

 

 

By:

/s/ Richard Eisenstadt

 

Name:

Richard Eisenstadt

 

Title:

Chief Financial Officer

 

 

 

4

--------------------------------------------------------------------------------



 

 

LENDERS:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

 

 

By:

Deerfield Mgmt III, L.P., its General Partner

 

By:

J.E. Flynn Capital III, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P.

 

 

 

By:

Deerfield Mgmt., L.P., its General Partner

 

By:

J.E. Flynn Capital, LLC, its General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

5

--------------------------------------------------------------------------------